USDC IN/ND case 3:20-cv-00157-DRL-MGG document 1 filed 02/20/20 page 1 of 6


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

MARTIN DYCH,                                    )
                                                )
                Plaintiff,                      )
                                                )
      vs.                                       ) CASE NO. 3:20-cv-157
                                                )
TYSON FRESH MEATS, INC.,                        )
                                                )
                Defendant.                      )
                                                )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                    I.     NATURE OF THE CASE

      1.        Plaintiff, Martin Dych (“Dych” or “Plaintiff”), by counsel, brings this

action against the Defendant, Tyson Fresh Meats, Inc.                    (“Defendant”), alleging

violations of the Americans with Disabilities Act, as amended, 42 U.S.C. §12101 et. seq.

                                             II. PARTIES

      2.        Dych is a resident of the State of Indiana, who at all times relevant to this

action resided within the geographical boundaries of the Northern District of Indiana.

      3.        Defendant      maintains      offices   and   conducts    business   within   the

geographical boundaries of the Northern District of Indiana.

                             III.        JURISDICTION AND VENUE

      4.        Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. §12117.

      5.        Defendant is an “employer” as that term is defined by 42 U.S.C.

§12111(5)(A).

                                                   1
USDC IN/ND case 3:20-cv-00157-DRL-MGG document 1 filed 02/20/20 page 2 of 6


       6.      Dych was an “employee” as that term is defined by 42 U.S.C. §12111(4).

       7.      Dych satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity      Commission      (“EEOC”)     against    Defendant     alleging   disability

discrimination. Dych received the required Notice of his Right to Sue and timely files

this action.

       8.      A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Northern District of Indiana;

thus, venue is proper in this Court.

                              IV. FACTUAL ALLEGATIONS

       9.      Dych, who is deaf, is a qualified individual with a disability as those terms

are defined by the Americans with Disabilities Act.

       10.     Dych was hired by Defendant in or about December 2017.

       11.     There are approximately five deaf individuals at the Logansport plant.

       12.     Defendant does not provide reasonable accommodations for the deaf

population at Tyson.

       13.     Defendant does not provide deaf workers with suitable access to an ASL

interpreter during interviews, training, testing, performance reviews, safety meetings

and when discussing issues with human resources, the nurse or the union.

       14.     As recently as June 25, 2019, Gabriela Moore, Human Resources,

threatened to terminate Dych’s employment if he continued to request an ASL

interpreter instead of VRI.

                                              2
USDC IN/ND case 3:20-cv-00157-DRL-MGG document 1 filed 02/20/20 page 3 of 6


       15.    On or about July 10, 2019, Dych requested an ASL interpreter if the VRI

did not work. Moore refused and told Dych that an interpreter was not necessary and

that his other option was to not work.

       16.    Defendant’s emergency alarms do not have flashing lights or another

mechanism to alert the deaf individuals and others of an emergency.

       17.    Defendant’s mules do not have flashing lights to alert deaf individuals

and others of its presence and operation.

       18.    Defendant does not train any of its supervisors in sign language to assist

them in communicating with their deaf workforce.

       19.    Defendant refuses to utilize suitable equipment, such as a Sorenson Video

Phone, for translation services.

       20.    Dych and others have requested the foregoing accommodations and

Defendant has disregarded their requests without even engaging in the interactive

process.

       21.    Throughout his employment, Dych has been denied accommodations and

subjected to ridicule as a result of his disability. For example, Dych injured his wrist at

work in March 2018. As a result, Dych should have been placed on light duty so that he

could heal; however, he was continually placed in an assignment (Hang Ham) that

aggravated his injury. Each time Dych attempted to report to medical, Jessica, his

supervisor, would interject, explain the situation to the nurse and have additional

follow up conversations with the nurse. Dych was unable to meaningfully participate




                                             3
USDC IN/ND case 3:20-cv-00157-DRL-MGG document 1 filed 02/20/20 page 4 of 6


in these discussions due to his disability and his requests to have an ASL interpreter

present were denied.

       22.    Likewise, Dych’s advancement has been delayed or denied as a result of

his disability. In or about May 2018, Dych should have been training on Align Hogs.

When he first asked to train, Jessica, his supervisor, said that he could not do the job

because he could not hear the horn. Dych proposed an accommodation and eventually,

he was allowed to begin training. Yet, he was routinely given excuses and the run

around for why he was not being given the opportunity to train on the Align Hogs

position. Again, in September 2018, Dych had been invited to train on Ribs Pull, but his

training was repeatedly delayed by Jessica. When Dych requested an explanation for

the delays, he was not provided direct responses and denied a meaningful opportunity

to participate in the discussions because there was no ASL interpreter available.

                                V. CAUSES OF ACTION

       23.    Dych hereby incorporates by reference paragraphs one (1) through

twenty-two (22) of her Complaint as if the same were set forth at length herein.

       24.    Defendant discriminated against Dych on the basis of his disability by

subjecting him to disparate treatment.

       25.    Defendant discriminated against Dych on the basis of his disability by

failing to engage in the interactive process in good faith and denying him reasonable

accommodations.

       26.    Defendant’s actions were intentional, willful and in reckless disregard of

Dych’s legally protected rights as protected by the Americans with Disabilities Act, as

                                             4
USDC IN/ND case 3:20-cv-00157-DRL-MGG document 1 filed 02/20/20 page 5 of 6


amended, 42 U.S.C. §12101 et. seq.

       27.      Dych has suffered damages as a result of Defendant’s actions.

                                  VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Martin Dych, respectfully requests that this Court enter

judgment in his favor and award him the following relief:

       1.       Order the Defendant to reasonable accommodate Dych and the rest of its

deaf workforce by implementing each of the foregoing accommodations and any other

reasonable accommodations identified during the litigation of this action;

       2.       Place Dych in the position, salary and seniority level he would have

enjoyed but for Defendant’s unlawful actions; and/or payment to Dych of front pay in

lieu thereof;

       3.       All wages, benefits, compensation and other monetary loss suffered as a

result of Defendant’s unlawful actions;

       4.       Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

       5.       Compensatory damages for Defendant’s violations of the ADA;

       6.       Punitive damages for Defendant’s violation of the ADA;

       7.       Costs and attorney’s fees incurred as a result of bringing this action;

       8.       Pre- and post-judgement interest on all sums recoverable; and

       9.       All other legal and/or equitable relief this Court sees fit to grant.




                                                5
USDC IN/ND case 3:20-cv-00157-DRL-MGG document 1 filed 02/20/20 page 6 of 6


                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych
                                          Andrew Dutkanych
                                          411 Main Street
                                          Evansville, Indiana 47708
                                          Telephone: (812) 424-1000
                                          Facsimile: (812) 424-1005
                                          Email: ad@bdlegal.com


                             DEMAND FOR JURY TRIAL

       Plaintiff, Martin Dych, by counsel, requests a trial by jury on all issues deemed so

triable.


                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych
                                          Andrew Dutkanych
                                          411 Main Street
                                          Evansville, Indiana 47708
                                          Telephone: (812) 424-1000
                                          Facsimile: (812) 424-1005
                                          Email: ad@bdlegal.com




                                             6
